Citation Nr: 0217012	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to May 
1955.    

The current appeal arose from an April 2000 rating decision 
by the Department of Veterans Affairs (VA) Medical & 
Regional Office Center (M&ROC) in Fargo, North Dakota.  

The M&ROC denied entitlement to service connection for 
bilateral hearing loss.

The Board notes that in November 2001, the M&ROC granted 
entitlement to service connection for tinnitus, and affirmed 
the determination previously entered.  

In August 2002, the veteran, with the assistance of his 
accredited representative, appeared at the Fargo M&ROC and 
testified at a personal hearing before the undersigned 
travel Member of the Board of Veterans' Appeals (Board).  A 
transcript of the hearing has been associated with the 
claims file.

 
FINDINGS OF FACT

1. VA has completed all required notification and development 
related to the claim.

2. The competent and probative evidence establishes that the 
current bilateral hearing loss disability is not related 
to active service.

3. The competent evidence does not establish that 
sensorineural hearing loss was manifest to a compensable 
degree during the first post service year.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active military service; nor may organic 
disease of the nervous system (sensorineural hearing loss) 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the U.S. Army from July 1953 to May 
1955.  His DD Form 214, Report of Separation from the Armed 
Forces of the United States, documents foreign service in 
Germany, special training as a mechanic, and a significant 
duty assignment as a dispatcher for a company of light 
trucks.

The limited service treatment records make no reference to 
hearing loss or any ear-related problems.  

The May 1955 separation examination indicated no clinical 
abnormalities of the ear were present.  Audiological 
evaluation included the following puretone threshold 
findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0 
- 
 -
 -
LEFT
0 
       
10
-
 -
 -


In January 2000, the veteran filed a claim of entitlement to 
service connection for impaired hearing.  He reported that 
such disability had its onset in August 1953 during Army 
basic training, when he served as a rifle coach.  Also in 
the January 2000 application is the veteran's statement that 
he is a self-employed farmer.  

Attached to the January 2000 application is a handwritten 
statement that the veteran underwent an audiological 
evaluation three or four years after discharge, at which the 
examiner opined, according to the veteran, that there was 
"permanent damage to [the] ear drums with an 85 percent 
hearing loss [at] certain tones."

In March 2000, the veteran submitted another statement in 
which he reported being "almost totally deaf for a couple of 
days" during basic training but that he did not receive 
treatment.  He noted that his post-service 1961 examination 
records were unobtainable due to the death of the examining 
physician and the closing of the clinic where the deceased 
physician worked.  The veteran added that a private March 
2000 audiological examination was conducted and that it was 
the only remaining information he had to establish the 
claim.

A March 2000 audiological report from Professional Hearing 
Services includes a diagnostic impression of severe high 
frequency sensorineural hearing loss for the left ear, and 
profound high frequency sensorineural hearing loss for the 
right ear.  The background information provided by the 
veteran shows he reported extensive noise exposure in the 
military and an 85 percent loss of hearing at some high 
frequencies by 1961.  The audiological report provides no 
opinion regarding the origin of the hearing loss.

In June 2001, the M&ROC received a letter from an individual 
who served with the veteran during basic training.  He 
stated that the veteran lost his hearing from the noise on 
the rifle range, was nearly deaf for several days, and has 
had hearing problems ever since that time.


The record contains a completed NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, signed and 
dated by the veteran in June 2001.  It indicates that 
although he requested treatment for his hearing loss, he was 
denied treatment.  He also indicated that he requested 
additional audiological evaluation at discharge but that no 
such examination was ever conducted.

VA conducted an audiological examination in October 2001.  
Puretone thresholds in decibels at the indicated frequencies 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
85
90
LEFT
40
35
55
85
85

The October 2001 VA examiner diagnosed mild to profound 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.

In October 2001, an opinion was obtained from the Chief of 
Audiology.  His report reflects his thorough review of the 
claims file and the veteran's reported history of noise 
exposure, prior to making the following statement:

"Since his hearing was within normal limits on a 
hearing test done on separation, and he has a 
significant history of non-service noise 
exposure, it is less than likely that his hearing 
loss is the result of acoustic trauma suffered 
while in the service.  It appears that the 
hearing loss referred to in the buddy statement 
was a temporary threshold shift because of the 
normal hearing test on separation . . .."

Testimony adduced at the August 2002 hearing essentially 
repeated the information, evidence, and arguments previously 
of record.  Of note, however, the veteran testified that he 
had trouble with his hearing within two years of discharge.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released 
under conditions other than dishonorable from the period of 
service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2002).  

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. at 120.


Where a veteran is a combat veteran, satisfactory lay or 
other evidence of injury consistent with the circumstances 
of his service must be accepted by the Secretary as proof of 
service incurrence, unless rebutted through clear and 
convincing evidence.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Caluza v. Brown 7 Vet. 
App. 498 (1995).

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If 
there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor.  
VAOPGCPREC 12-99; Gaines v. West, 11 Vet. App. 353, 359 
(1998).

If not shown in service, service connection may nevertheless 
be granted for sensorineural hearing loss if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

38 C.F.R. §3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service 
connection may also be established by evidence demonstrating 
that the disease was in fact incurred or aggravated by 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the M&ROC or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The veteran filed the present claim in January 2001, and the 
M&ROC sent a development letter the following month 
informing him of what was necessary to substantiate a claim 
of entitlement to service connection for hearing loss.  The 
letter explained what he must show and do, as well as what 
VA would do to assist in developing the claim.

In April 2001, the M&ROC sent a VCAA development letter.  
The April 2001 letter informed the veteran of the enactment 
of the VCAA; VA's duty to assist in obtaining evidence; what 
the evidence must show for entitlement; when and where to 
send pertinent information; what VA had done to assist the 
claim; and how to contact VA for additional assistance.



It is clear in this case that VA has satisfied its duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that section 5103(a), as amended by VCAA, and 
§ 3.159(b), as recently amended, require VA to inform 
claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so).

The various M&ROC documents also served to notify the 
veteran of his procedural and appellate rights.  During the 
appeal process, he has exercised several of these rights.  
For instance, he has been afforded the opportunity to 
present information and arguments in favor of his claim, and 
he and his representative have in fact done so, to include 
attendance at a personal hearing in August 2002 and the 
submission of evidence and arguments through October 2002.

The record reflects the M&ROC notified the veteran of the 
claim's certification to the Board and provided a VA Form 
646, Statement of Accredited Representative in Appealed 
Case.  Prior to hearing, the M&ROC also explained the 
personal hearing process.  At the August 2002 hearing, the 
Board granted a 60-day extension for the submission of 
additional evidence. 

The claims file shows that the M&ROC has made reasonable 
efforts to obtain all identified relevant evidence and has 
received either the requested evidence or a negative 
response from medical providers.  

The available service medical records are in the claims file 
and include several records of hospitalization and the 
separation examination.  A search by the National Personnel 
Records Center (NPRC) established that any outstanding 
service medical records were destroyed by the 1973 fire at 
NPRC headquarters.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).


Here, the Board notes that it has taken into account the 
heightened duty in cases such as this where there is the 
possibility some of the veteran's service medical records 
were either lost or destroyed while in the government's 
possession.  See O'Hare, supra; see also Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 
619,620 (1992); see also Elkins v. Brown, 8 Vet. App. 391, 
396 (1995).  
     
The April 2001 VCAA letter informed the veteran that his 
service medical records were destroyed in the 1973 NPRC 
fire.  The letter then requested information to assist NRPC 
in an auxiliary search for medical records.

In June 2001, the veteran responded to VA's request for 
additional information of in-service treatment.  He 
indicated that when he asked his superiors if he could go to 
a dispensary for treatment for his ear injury, he was 
refused.  Likewise, he added that at the time of discharge 
in May 1955, he requested an additional ear examination for 
hearing loss but that nothing was done.  

With the veteran responding in this manner, the Board not 
only finds the additional search for service medical records 
nearly impossible in this case but entirely unnecessary, 
even with the heightened duty to assist in this case.  He 
has essentially confirmed that he was never treated in 
service for hearing loss, such that any further development 
in this regard would have no reasonable possibility of 
assisting the claim. 

As to post-service evidence, all records identified by the 
veteran have been associated with the claims file.  In a 
statement received in March 2000, and again at the August 
2002 hearing, the veteran stated that the only pertinent 
evidence included the service medical records, the lay 
statements of record, and a March 2000 private examination, 
a copy of which is in the claims file.  

When the veteran filed his claim, he identified 1958 
treatment records from a Dr. S (initial).  Later in the 
record, he identified treatment in "1961 or 1963" by Dr. S, 
but he added that these records were unavailable because the 
physician was deceased.  

Because the veteran has made it clear that Dr. S's records 
cannot be located, and as there is indeed no current address 
to request any such records, VA need not further develop the 
case for these records.  See Counts v. Brown, 6 Vet. App.  
473, 476 (1994) (where veteran stated during personal 
hearing that he had attempted to obtain records but had 
ascertained that they did not exist, held, no violation in 
the duty to assist).   

No evidence was received after the Board's 60-day extension. 
The veteran has mentioned that he may possibly have in his 
possession a canceled check showing he was treated at Dr. 
S's clinic.  The veteran, however, has not submitted to VA 
the canceled check as evidence.  The duty to assist is not a 
one-way street, and this is an instance where he should 
produce putative evidence in his possession.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); see also Wood v. Derwinski, 1 
Vet. App. 406 (1991).  

Moreover, the canceled check would not conclusively 
establish that he was evaluated, treated, or diagnosed with 
bilateral hearing loss; it would demonstrate at best that he 
was evaluated or treated at a medical facility.
 
VA conducted an audiological examination in October 2001, 
which was then reviewed by the Chief of Audiology for a 
medical opinion.  The report from the examination and the 
opinion show that VA thoroughly considered all pertinent 
evidence of record prior to making its opinion regarding the 
causation or etiology of the veteran's hearing loss.  As the 
record now contains the results of a well-reasoned VA 
medical opinion, further examination is unnecessary.   

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The VCAA 
development letter sent in April 2001 demonstrated the 
M&ROC's consideration of the VCAA prior to the November 2001 
rating decision, and the January 2002 SOC cited the new duty 
to assist criteria. 

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Service Connection

Given the puretone threshold findings documented in the 
October 2001 VA examination report, the veteran has a 
current hearing loss disability for VA compensation 
purposes, as defined at 38 C.F.R. § 3.385.

Thus, the claim of entitlement to service connection turns 
to the question of whether the competent and probative 
evidence establishes that this disability is related to 
active service, despite first being diagnosed post-service.  
That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).

At the outset, the Board notes that it is clear the combat 
presumption does not apply in this case.  The veteran has 
never alleged he was a combat veteran or that such 
presumption should be applied, and he has consistently 
reported that he experienced his acoustic trauma during 
basic training in August 1953, prior to any deployment.  
Additionally, the Board observes that the evidentiary record 
does not include evidence conclusive of combat exposure.

In this case, the lay statements that report the veteran 
experienced acoustic trauma on a basic training rifle range 
need not be disputed.  The October 2001 opinion from the 
Chief of Audiology considered the veteran's reported in-
service acoustic trauma as a credible factor when he 
determined that notwithstanding such trauma, the current 
hearing loss was not the result of service.  The opinion 
noted that both in-service and post-service noise exposure 
factors were considered.  

The Board has accorded significant weight to the opinion of 
the Chief of Audiology, who, in deciding that the current 
hearing loss was less than likely the result of service than 
post-service factors, noted that the acoustic trauma 
experienced on the rifle range appeared to cause only a 
"temporary threshold shift because of the normal hearing 
test on separation."  

That the opinion went on to state that the current tinnitus 
disability, for which the veteran is now service-connected, 
was at least as likely as not due to service noise exposure 
only further demonstrates the Chief of Audiology's 
willingness to accept the veteran's reported history of 
audiological complaints unless contradicted by objective 
findings, such as the normal puretone thresholds documented 
at separation from service.

The Board observes that the October 2001 opinion from the 
Chief of Audiology is the only competent medical opinion of 
record that addresses the etiology of hearing loss and is 
therefore unchallenged and undisputed.  Neither the March 
2000 private examiner nor the October 2001 VA examiner 
rendered an opinion about the origin of the hearing loss. 


Relying on the competent and probative October 2001 opinion 
of the Chief of Audiology, the Board finds that the current 
hearing loss disability was not the result of an in-service 
event or injury. 

The Board has also considered whether sensorineural hearing 
loss was manifest to a compensable degree during the first 
post-service year.

At the time of service discharge, puretone threshold 
readings documented no hearing loss disability.  The veteran 
has stated that he began experiencing hearing loss problems 
within the first two years after service.  

More importantly, documented treatment did not occur until 
1958, or until "1961 or 1963", or until "3 or 4 years" post-
service by his own accounts.  With these records deemed 
unobtainable, as discussed in the Duty to Assist, above, the 
first objective findings of hearing loss in the record can 
be found in the March 2000 audiological report.  The 
examination itself was conducted in March 2000, 
approximately 45 years after separation.              

In sum, the Board finds that the competent evidence does not 
show sensorineural hearing loss was manifest to a 
compensable degree within the first post-service year.

The Board notes that the lay statements of record addressing 
the causation or etiology of the veteran's hearing loss 
cannot competently address such medical issues.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


Health professionals, however, are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis or 
medical opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-
of-the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

